Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to an election from a restriction requirement filed on May 5, 2021. There are thirteen claims pending and seven claims under consideration. Claims 7-12 have been withdrawn as claims directed to a non-elected invention. This is the first action on the merits. The present invention relates to compounds and compositions for prevention and/or elimination of Zika virus infection and also a method for preventing and treating a subject in need of prevention or treatment of Zika virus.
Election of Group I was made without traverse in the reply filed on May5, 2021.  Therefore this restriction is considered proper and thus made FINAL.
Priority
U.S. Patent Application No. 16/494,692, filed on 9/16/2019 is a national stage entry of PCT/US2018/023157, International Filing Date: 03/19/2018 which claims Priority from U.S. Provisional Application No. 62/472,881, filed on 3/17/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 16, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	

Specification
	Applicant is reminded of the proper content of an Abstract of the Disclosure.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.”  Exemplification of a species could be illustrative of members of the class.  For processes, the type reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary. Complete revision of the content of the abstract is required on a separate sheet.
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any of the errors of which applicant may become aware of in the specification.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


“The compound of claim 1, wherein the compound has the following structure:

    PNG
    media_image1.png
    133
    344
    media_image1.png
    Greyscale
…  
Claim 1 specifically teaches the definition and proviso for R2:

    PNG
    media_image2.png
    129
    650
    media_image2.png
    Greyscale

The first compound of Claim 3, has a CH3 group in the R2 position. Examiner notes that Claim 1 does not permit an R2 to be an “aliphatic group” thus this compound is indefinite.
The second compound of Claim 3, has an H in the R2 position. Examiner notes that the proviso for R2 does not permit R and R1 to form a 1,3-dioxalane ring if R2 is H. The second compound has both R2=H and where R and R1 form a 1,3-dioxalane ring, thus this compound is also indefinite. There is insufficient antecedent basis for these two compounds in the claim. No new matter permitted. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yunusov, et. al., Doklady Akademii Nauk UzSSR (1953), No. 6, 44-7.
The prior art teaches the following compound as Example (I) Ungerine on page 89:

    PNG
    media_image3.png
    316
    548
    media_image3.png
    Greyscale
,
which reads on a compound of the following formula:

    PNG
    media_image4.png
    129
    190
    media_image4.png
    Greyscale
,
where R2 is a methyl group and R and R1 form a 1,3-dioxalane ring. This compound is seen as the first example in claim 3. No new matter permitted. Appropriate correction is required.
Claims 1, 2, 5 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boit, et. al., Chemische Berichte (1956), 89, 2093-7.
The prior art teaches the following compound on page 2097:

    PNG
    media_image5.png
    481
    505
    media_image5.png
    Greyscale
,
which reads on a compound of the following formula:

    PNG
    media_image4.png
    129
    190
    media_image4.png
    Greyscale
,
2 is C(=O)-CH3 and R and R1 form a 1,3-dioxalane ring. This compound is first prepared, then put into a perchlorate salt form, therefore both the compound and the salt form would be understood to have been prepared within this reference. This compound is seen as the only species example in claim 5. No new matter permitted. Appropriate correction is required.
Claims 1, 3 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phokas, G., Pharmaceutica Acta Helvetiae (1969), 44(4), 257-9.
The prior art teaches the following compound as Example XX on Page YY:

    PNG
    media_image6.png
    564
    648
    media_image6.png
    Greyscale
,
which both read on a compound of the following formula:

    PNG
    media_image7.png
    133
    202
    media_image7.png
    Greyscale
,
where R2 is H and R and R1 form a 1,3-dioxalane ring; and where R2 is –C(=O)-CH3 and R and R1 form a 1,3-dioxalane ring respectively. These compounds are seen as the eight and second examples in claim 3 respectively. Examiner will procure this document at a later date. No new matter permitted. Appropriate correction is required.
Claims 1, 6 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cedron, et. al., European Journal of Medicinal Chemistry (2013), 63, 722-730.
The prior art teaches the following compound as Compound 15, in Scheme 1 on page 723:

    PNG
    media_image8.png
    321
    486
    media_image8.png
    Greyscale
,
which reads on a compound of the following formula:

    PNG
    media_image4.png
    129
    190
    media_image4.png
    Greyscale
,
where R, R1 and R2  are H. No new matter permitted. Appropriate correction is required.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Claims 1-3, 5, 6 and 13 are rejected.
	Claim 4 is objected.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Jeffrey H Murray/
Primary Examiner, Art Unit 1699